Citation Nr: 1210140	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-21 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability, to include PTSD. 

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from February 1965 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2008, and January 2009, of a Department of Veterans Affairs (VA) Regional Office (RO), that denied the benefits sought on appeal.  The Veteran testified at a hearing before the undersigned in January 2012.  

Since the issuance of the statement of the case in May 2009, additional evidence was associated with the claims file, without a waiver of the right to have the additional evidence reviewed by the RO.  The additional does not have a bearing on the appellate issues.  Therefore, the Board finds that referral of the additional evidence to the RO for initial consideration is not required.  38 C.F.R. § 20.1304(c) (2011). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims of entitlement to service connection for a psychiatric disability and a bilateral ankle disability are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  A May 1993 rating decision denied service connection for PTSD.  The Veteran did not appeal that decision.

2.  The evidence received since the May 1993 rating decision that denied the claim for service connection for PTSD, is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim for service connection.

3.  The record does not contain competent medical evidence establishing a diagnosis of a bilateral knee disability.   


CONCLUSIONS OF LAW

1.  The May 1993 rating decision that denied service connection for a PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for an acquired psychiatric disorder, to include PTSD, has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  A bilateral knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In a new and material evidence claim, VA must provide notice to the claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims herein decided with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in December 2007, and November 2008.  That correspondence also satisfied the notice requirements for new and material evidence claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2009 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The duty to assist includes providing a medical examination when such is necessary to make a decision on the claim.  With regard to the claim for service connection for a bilateral knee disabilities, a VA examination is not required in the absence of competent evidence of a current diagnosed disability, and in the absence of evidence showing any event, disease, or injury during the Veteran's service, or any credible evidence relating any current disabilities to the Veteran's service.  For those reasons, development for VA medical examinations is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

A rating decision in May 1993 denied service connection for PTSD.  The Veteran did not file a timely appeal of that rating decision.  Although a March 2008 rating decision reopened and denied the claim on the, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the May 1993 rating decision became final because the Veteran did not file a timely appeal.

A claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in September 2007.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the May 1993 rating decision, the evidence included service medical records, which do not show findings, treatment, or diagnoses consistent with a psychiatric disorder.  The evidence also included the Veteran's service separation form and service personnel records which show service in the Republic of Vietnam and indicate that the Veteran was awarded the Vietnam Service Medal and Vietnam Campaign Medal.  The evidence further included a VA examination report in May 1993, which found that while there was evidence of dysthymic disorder with multiple substance abuse, in remission, the Veteran did not meet the criteria for a diagnosis of PTSD.

Evidence added to the record since the time of the last final decision includes a correction to the service separation form showing the Veteran was awarded the Presidential Unit Citation; statements and testimony from the Veteran describing extreme horror when he came under direct enemy fire in the form of frequent rocket, mortar, and sniper attacks, while stationed in DaNang; a VA treatment report in September 2007, which noted a history of PTSD; a November 2008 psychiatric evaluation report by Dr. J.G.P., a private physician, showing a diagnosis of PTSD based on the Veteran's reported in-service stressors, to include experiencing extreme fright when he came under mortar attack upon landing in DaNang, and other life-threatening situations of bombing raid and enemy shelling; a November 2008, a private psychological assessment report that recorded an impression of PTSD; a VA examination in March 2009, wherein the examiner found that the Veteran did not meet the DSM-IV criteria for PTSD, and instead diagnosed a personality disorder; and an April 2009 private psychological assessment report, which noted features of anxiety and a personality disorder. 

The Board finds that the diagnoses of a psychiatric disorder, to include a diagnosis of PTSD, with a medical history of onset of the condition during service, albeit as reported by the Veteran, is sufficient to reopen the claim, because that evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and with previously considered evidence of record and when presumed credible for the purpose of determining whether to reopen the claim, raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  Those reports, diagnoses, and medical evidence that etiologically link the diagnosis of PTSD to service, specifically the private psychiatric and psychological evaluation reports in November 2008 and April 2009, are presumed credible for the purpose of determining whether the evidence is material.

Accordingly, the Board finds that new and material evidence has been submitted.  The claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  To that extent only, the claim is allowed.

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran contends that he is entitled to service connection for a bilateral knee disability.  At the January 2012 personal hearing, the Veteran testified that he injured his knees in service.  Reportedly, he experienced chronic pain in the knees since service.  The Veteran stated that he treated the knees with aspirin, bandages, and bed rest.  

Initially, the Board must assess the Veteran's competence and credibility to assert that he currently suffers from disabilities of the knees, which initially manifested during service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159(a)(2) (2011).  The Board finds that the Veteran is competent to report that he experienced knee pain in and since service because those are observable to a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011).  

To the extent that the Veteran reports continuity of symptomatology since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here the Board finds that the Veteran's contentions are not credible because they are inconsistent with the evidence of record.

The service medical records, contain no complaints, findings, or diagnosis, for any bilateral knee disability.  On separation from service in January 1969, the Veteran's knees were clinically evaluated as normal.  Accordingly, the Board finds that the service medical records lack the combination of manifestations sufficient to identify a chronic condition of the knees during service.  

The Board has weighed statements made by the Veteran as to incurrence of a bilateral knee disability, during service and continuity of symptomatology and finds the current recollections and statements made in connection with the claims for benefits to be of less probative value.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In considering the testimony of the Veteran as to onset of a bilateral knee disability during service and continuity of symptomatology, in light of the evidence discussed, the Board finds that they did not present a persuasive history because they contradict other evidence of record which found normal knees at his separation from service.  

To the extent that the Veteran claims he has a disability of the knees manifested by pain, it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to opine as to the etiology of or render a medical diagnosis pertaining to his joint pain.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Clemons v. Shinseki, 23 Vet. App. 1 (2009) (it is generally the province of medical professionals to diagnose or label a mental condition, not the claimant). 

Furthermore, the Veteran has submitted no medical evidence to show that during the period on appeal he has been diagnosed with any disability of the knees.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  To the extent that the Veteran has complained of pain in the knees, complaints of symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (compensation may only be awarded to an applicant who has a disability existing on the date of the application, and not for a past disability); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of the claimed disability, there can be no valid claim).

Even assuming that the Veteran had been diagnosed with a disability of the knees, there is no competent medical evidence showing that any ankle or knee disability is attributable to service.  Accordingly, the Board finds that the preponderance of the evidence is against the finding of any nexus between the claimed bilateral knee disorders and service.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a disability of the knees and the claim must be denied.

The Board may consider only competent, medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation, and of medical causation where lay assertion on medical causation is not competent evidence.  In the absence of competent medical evidence that associates any bilateral knee disability, to service, the Board finds that the preponderance of the evidence is against the claims and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD.  To that extent only, the appeal is allowed.

Service connection for a bilateral knee disability is denied.


REMAND

Unfortunately, the Board finds that additional development is needed prior to further disposition of the claim for service connection for a psychiatric disorder, to include PTSD.  

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

VA has amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), and added a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist.  

The Veteran contends that he currently suffers from PTSD due exposure to combat in Vietnam.  Under the revised PTSD regulations, a Veteran's lay statements alone may establish the occurrence of a claimed in-service stressor provided that it is related to his fear of hostile military or terrorist activity.  Nevertheless, in this case, the Veteran's personnel records show that he served in the Republic of Vietnam from May 1968 to January 1969, and received the Presidential Unit Citation, which establishes that he engaged in combat with the enemy.  38 U.S.C.A. § 1154(b) (West 2002).  His reported stressors, including exposure to enemy fire in the form of frequent rocket, mortar, and sniper attacks while stationed in DaNang, are consistent with the circumstances, conditions, or hardships of his combat service.  Therefore, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  Accordingly, the Board must now consider whether the Veteran meets the DSM-IV criteria for PTSD and, if so, whether that diagnosis is based on his confirmed stressors or on any other in-service stressor that is related to his fear of hostile military or terrorist activity.  Additionally, the Board must consider whether the Veteran has any other current psychiatric disability that was caused or aggravated by his military service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The service medical records, do not show any findings, treatment, or diagnosis consistent with a psychiatric disorder.  In a November 2008 psychiatric evaluation report, Dr. J.G.P., a private physician, diagnosed PTSD based on the Veteran's reported in-service stressors, to include experiencing extreme fright when he came under mortar attack upon landing in DaNang, and other life-threatening situations of bombing raid and enemy shelling.  In November 2008, a private psychological report recorded an impression of PTSD.  An April 2009 private psychological assessment report noted features of anxiety and a personality disorder.  However, the private clinicians who assessed the Veteran with PTSD did not indicate whether that finding was based on the DSM-IV criteria, and there is no indication that the claims file was reviewed.  Moreover, while Dr. J.G.P., diagnosed PTSD and causally linked the Veteran's PTSD to the Veteran's exposure to traumatic events in Vietnam, as the November 2008 medical opinion is not from a VA psychiatrist or psychologist, the amendments to the regulations governing service connection for PTSD are not applicable and the in-service stressors must be corroborated.  38 C.F.R. § 3.304(f)(3) (2011).  

Furthermore, no VA psychologist or psychiatrist has diagnosed PTSD based on a fear of hostile military or terrorist activity.  In fact, on VA examinations in May 1993, and March 2009, the examiners diagnosed dysthymic disorder and a personality disorder and determined that the Veteran did not meet the DSM-IV criteria for PTSD.  

The Board recognizes that the Veteran himself has asserted that he has a psychiatric disorder, to include PTSD, that is related to his military service.  As a layperson, he is competent to give evidence about symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent that he attributes his current mental health problems to a diagnosis of PTSD based on in-service stressors, his assertions are not probative.  As a lay person, he is not competent to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions, standing alone, are insufficient to warrant a grant of service connection for PTSD or any other psychiatric disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Considering the fact that diagnoses for a psychiatric disorder are in doubt, and that the regulations regarding service connection for PTSD have changed since the most recent examination, the Board is of the opinion that another VA psychiatric examination of the claimant is warranted by a psychiatrist or psychologist who has not previously examined the Veteran, to determine whether the Veteran currently suffers from a psychiatric disorder and to reconcile the conflicting medical opinions in the claims file.  The examiner should specifically address whether any diagnosis of PTSD is due to the Veteran exposure to combat or fear of hostile military or terrorist activity and whether the claimed stressors are adequate to support a diagnosis of PTSD, and in fact did lead to the Veteran's PTSD.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Finally, to aid in adjudication, any VA medical records dated after February 2011, should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the claim for service connection for a bilateral ankle disability, the Veteran claims that he injured his ankles in service and has had pain the ankles since.  The Veteran's service medical records show that in October 1965, the Veteran incurred a severe left ankle sprain.  X-rays were negative.  He was prescribed crutches for two weeks.  In November 1965, it was noted that the left ankle was essentially asymptomatic.  On separation from service in January 1969, the Veteran's knees were clinically evaluated as normal.  However, the Veteran has provided credible statements of having current ankle problems and pain.  Therefore, the Board finds that an examination is needed to determine whether any current ankle disability is related to the Veteran's service.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Obtain the Veteran's VA treatment records dated from February 2011 to the present.  All attempts to secure those records should be documented in the claims folder.  

2.  Schedule the Veteran for a VA examination to be conducted by a psychiatrist or psychologist who has not previously examined the Veteran, to ascertain the nature and etiology of any current psychiatric disability.  The claims file should be reviewed by the examiner and the examiner should note that review in the report.  The examiner should include a complete rationale for each opinion expressed.  In rendering the requested opinion, the examiner is asked to reconcile the following evidence:  the service medical records, to include the January 1969  report of medical examination for service separation; the November 2008 private psychiatric evaluation report from Dr. J.G.P.; the November 2008 private psychological assessment report; VA examination reports in May 1993, and March 2009; and the April 2009 private psychological assessment report.  Specifically the examiner should: 

a) Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis.  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM-IV). 

b) If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

c) If a diagnosis of PTSD is warranted, and is not due to a fear of hostile military or terrorist activity, specify the specific claimed in-service stressor or stressors upon which that diagnosis is based. 

d) For any currently diagnosed psychiatric disorder, other than PTSD, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each current psychiatric disorder is related to service, or whether any psychosis developed within one year of the Veteran's discharge from service in July 1969.  In doing so, the examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner is requested to cite to the relevant evidence considered in providing the opinion.

3.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any current bilateral ankle disability.  The claims file should be reviewed by the examiner and the report should note that review.  The examiner should include a complete rationale for each opinion expressed.  In rendering the requested opinion, the examiner is asked to consider the service medical records showing a severe ankle sprain and the Veteran's lay statements regarding continuity of symptomatology since service.  The examiner should diagnose all current ankle disabilities.  The examiner should provide an opinion as to whether it is at least as likely as not that any current disability of either ankles is at least as likely as not (50 percent probability or greater) related to the Veteran's service or to the ankle sprain during his service.:  

4.  Then, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2011). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


